Case 20-13111-pmm   Doc   Filed 09/23/20 Entered 09/23/20 10:05:03   Desc Main
                          Document      Page 1 of 5
Case 20-13111-pmm   Doc   Filed 09/23/20 Entered 09/23/20 10:05:03   Desc Main
                          Document      Page 2 of 5
Case 20-13111-pmm   Doc   Filed 09/23/20 Entered 09/23/20 10:05:03   Desc Main
                          Document      Page 3 of 5


                            September 23, 2020




                                     /s/ Esther Kudron
                                     Esther Kudron
                                     ekudron@rascrane.com
Case 20-13111-pmm   Doc   Filed 09/23/20 Entered 09/23/20 10:05:03   Desc Main
                          Document      Page 4 of 5
Case 20-13111-pmm   Doc   Filed 09/23/20 Entered 09/23/20 10:05:03   Desc Main
                          Document      Page 5 of 5
